Thorp Petroleum Corp., et /s




                        Fourth Court of Appeals
                               San Antonio, Texas
                                   November 18, 2014

                                  No. 04-14-00527-CV

                           Anna Maria Salinas SAENZ, et al.,
                                      Appellants

                                            v.

                         THORP PETROLEUM CORP., et al.,
                                   Appellees

                From the 229th Judicial District Court, Starr County, Texas
                               Trial Court No. DC-04-120
                       Honorable Ana Lisa Garza, Judge Presiding


                                     ORDER
       The Appellant’s Unopposed Motion for Extension of Time to File Brief is GRANTED.
The appellant’s brief is due on December 17, 2014. No further extensions.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court